Citation Nr: 1455423	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-39 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 70 percent for service-connected adjustment disorder with depressed mood from August 14, 2013.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

When this matter was formerly before it in January 2014, the Board, inter alia, denied entitlement to an evaluation in excess of 70 percent for the Veteran's service-connected adjustment disorder with depressed mood for the time period from August 14, 2013 thereafter.  The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a September 2014 order, granted the parties' joint motion for remand, vacating only the portion of the Board's January 2014 decision that denied entitlement to an evaluation in excess of 70 percent for the Veteran's service-connected adjustment disorder with depressed mood for the time period from August 14, 2013 thereafter and remanding the case for compliance with the terms of the joint motion.  As such, this claim has been returned to the Board for readjudication.

Additionally, the Court noted that the issues of entitlement to a total disability rating based on individual unemployability (TDIU) related to the Veteran's 70 percent evaluation from August 14, 2013 for service-connected adjustment disorder with depressed mood as well as consideration for a temporary total evaluation in accordance with 38 C.F.R. § 4.29 based upon a hospitalization for a service-connected disability (i.e. hospitalization from August 14, 2013 to September 20, 2013 due to his service-connected adjustment disorder with depressed mood) should have been considered and discussed in the prior decision.  However, as the Veteran is being granted a full 100 percent evaluation for his service-connected adjustment disorder with depressed mood, further consideration of these provisions is rendered moot.  As such, no further discussion of these issues shall ensue. 

The Board notes that the Veteran submitted copies of VA outpatient treatment records dated 2013 to 2014 since the January 2014 decision.  These copies were accompanied by a signed and dated November 2014 statement indicating that the Veteran desired review of these records by the RO in lieu of having the claims file immediately forwarded to the Board for disposition.  However, it is noted that these records, consisting solely of VA outpatient treatment records and, therefore, already in the constructive possession of VA, would pose no further prejudice to the Veteran if they were to not be reviewed by the RO, as the decision below is fully favorable.  Therefore, in light of the above considerations, the Board finds that it is appropriate to proceed with adjudication of this claim accordingly.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in this file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.


FINDING OF FACT

From August 14, 2013, the Veteran's service-connected adjustment disorder with depressed mood was manifested total occupational and social impairment, due to such symptoms as: depressed mood, anxiety, sleep disturbance, flattened affect, impaired judgment, impulse control problems, danger to self and others, disturbances in mood and motivation, intense anger with violent thoughts and "voices" akin to auditory hallucinations, irritability, panic attacks more than once per week, intermittent inability to conduct activities of daily living, and suicidal ideations, with an inability to establish and maintain effective relationships and an inability to adapt to stressful situations, to include at work and in a work-like setting.


CONCLUSION OF LAW

Effective August 14, 2013, the criteria for a 100 percent rating for service-connected adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9440 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Veteran's service-connected adjustment disorder with depressed mood is rated as 70 percent disabling from August 14, 2013.  38 C.F.R. § 4.130, DC 9440.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms cited above for the 70 percent and 100 percent ratings follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms for any particular rating. The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2014). 

GAF scores between 71 to 80 are indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Id. 

Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id. 

A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

GAF scores and interpretations of the scores are important considerations in rating a psychiatric disability, but they are not dispositive.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).


Background

The Veteran contends that his service-connected adjustment disorder with depressed mood is more disabling than currently evaluated.  To this effect, the Veteran has claimed that his condition has created continual problems for him with work, family, and other social aspects.

The Veteran's spouse submitted a lay statement in May 2013 that indicated that her husband's condition was presenting great difficulty in his job and upon his family.  She stated that he has become increasingly irritable and isolated from family and friends and worries about losing his job due to his symptoms.

In August 2013, it was noted that the Veteran was hospitalized due to his psychiatric conditions from August 14, 2013 to August 19, 2013.  The Veteran was then placed in an intensive treatment program from August 20, 2013, to September 13, 2013.  In a September 2013 treatment note, the Veteran showed symptoms of depression, anxiety, panic more than one time per week, sleep disturbance, mild memory loss, flattened affect, impaired judgment, disturbance in motivation, difficulty in establishing and maintaining relationships, suicidal ideation, impulse control, danger to self and others, and an inability to conduct activities of daily living.  It was noted that it was not possible to allocate which symptoms were exclusive to the depression and which were exclusive to the PTSD as the overall psychiatric disability was overlapped.  The examiner opined that there was occupational and social impairment with deficiencies in most areas and the Veteran was given a GAF score of 45.

The Veteran has received continual treatment from the VA Medical Center since his August 2013 hospitalization to present.  During this time, the Veteran has received a mixture of therapy and medication to treat and has even enrolled in the service-dog program.  The Veteran's GAF scores, of which there have been approximately 8, have ranged from 45 to 55, with most scores predominately on the lower end of that scale.  Continual complaints of symptoms have included depressed mood, anxiety, sleep disturbance, flattened affect, impaired judgment, impulse control problems, danger to self and others, disturbances in mood and motivation, anger, irritability, panic attacks more than once per week, intermittent inability to conduct activities of daily living, and suicidal ideations, with an inability to establish and maintain effective relationships.  It is noted that the Veteran has not been working since his August 2013 hospitalization and it is claimed to be due to his symptoms.

In May 2014, the Veteran was provided with an additional VA examination.  At this examination, it was noted that the Veteran was diagnosed with major depressive disorder and PTSD.  In regards to the Veteran's symptoms, the examiner was unable to distinguish between the variously diagnosed psychiatric conditions.  The examiner found that the Veteran had total occupational and social impairment.

The Veteran was found to have been unemployed since September 2013.  The Veteran resigned at that time from a job he had worked since 2006 due to his service-connected psychiatric issues as well as upon the advice of VA medical providers.  Related symptoms that impacted his abilities to competently work included chronic lack of sleep, difficulties coping with increased stress, panic attacks at work 2 to 3 times per week, as well as consistent feelings of depression, guilt, and anger.  He loathed interacting with others, despite the fact that it was a central part of his job.  He also reported intermittent incidences of intense anger and violent thoughts.  The Veteran also indicated hearing "voices" associated with these thoughts.

Symptoms that were found to be related to the Veteran's diagnosis included depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  Behavioral observations revealed a dysphoric mood with consistent affect.  The Veteran has displayed suicidal ideation.  The reported "voices" are not auditory hallucinations per se, but rather an intense internal dialogue akin to hallucinations.

Since the Veteran's last VA examination in March 2013, the Veteran indicated retaining only important relationships with his mother, sister, spouse, and children.  The Veteran does not have any active friendships.  The Veteran has become more socially isolated since his last VA examination.  He is unable to leave his home to attend events or activities without feelings of intense anger and violent thoughts.  He only leaves the home for critical medical appointments.  The Veteran has suffered from loss of meaningful friendships, hobbies, recreations, and role in his responsibilities as a parent, spouse, and family member since his March 2013 VA examination.

On objective examination, the examiner found that the Veteran was currently undergoing therapy, including the use of medication.  He continues to have chronic sleep impairment, averaging 2 to 3 hours of sleep per night.  He also has hypervigilance.  The Veteran was provided with a GAF score of 45.  The Veteran's psychiatric conditions were noted to be in the severe range.  

The examiner opined that the Veteran's condition since his August 2013 hospitalization is so severe that it renders him unemployable.  The Veteran's symptoms interfere with his memory, attention, and concentration that impact the Veteran's abilities to understand and follow instructions in any setting.  This is further exacerbated by the Veteran's intense episodes of anger, which is akin to auditory hallucinations at times, and severe panic attacks.  Additionally, the Veteran's depression and anxiety symptoms interferes with his motivation, making him unable to complete basic tasks, as well as being unable to even leave his own home.  Motivation can become so depleted as to lead to suicidal ideation.

Analysis

The Board finds that the evidence supports the grant of a 100 percent rating for the entire period of appeal.  To warrant a 100 percent evaluation, the evidence must show that the Veteran's symptoms of his service-connected adjustment disorder with depressed mood cause total occupational and social impairment. 

The evidence during this time period reflects the Veteran's overall symptoms include depressed mood, anxiety, sleep disturbance, flattened affect, impaired judgment, impulse control problems, danger to self and others, disturbances in mood and motivation, anger, irritability, panic attacks more than once per week, intermittent inability to conduct activities of daily living, difficulty adapting to stressful circumstances, including work or a work-like setting, memory problems, and suicidal ideations, with an inability to establish and maintain effective relationships.  Here the Veteran's GAF scores ranged from range from 45 to 55, trending more towards the lower end of that scale.  These scores indicate predominately serious symptoms, with intermittent periods of moderate symptoms over the course of the appeal.   

During this time period, the Veteran's medical records indicate that his condition was in a continuing decline.  Additionally, the Veteran's May 2014 VA examination, which particularly focused on the Veteran's condition since August 2013, found that the Veteran was totally occupationally and socially impaired due to his symptoms, including descriptions of his behaviors, coupled with his inabilities to interact with other people socially, as shown by his inability to keep and maintain friends or be out in a social or work setting without having intense anger or violent thoughts, indicate that he would not be capable of functioning in a work or social environment.  The record shows that the Veteran began to have total occupational and social impairment around the time that he was admitted for hospitalization in August 2013, at which time he had also left his job due to his symptoms.  This was namely indicated by the Veteran to be due to his great discomfort with leaving his home, particularly in light of his inabilities to interact with others without being a persistent danger to himself or others, based upon his anger and violent thoughts, as well as memory problems, motivational problems due to depression and anxiety, and persistent panic attacks throughout the day.  These behaviors were so severe that the Veteran had to be hospitalized and placed in an intensive treatment program for over three weeks.

Additionally, the Veteran's symptoms are more consistent with the types of symptoms seen in the schedular criteria for a 100 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Such symptoms included intermittent inability to perform activities of daily living, as shown by the fact that the Veteran cannot even leave the home to attend to activities expected of his role as a parent and father, and persistent danger of hurting self or others, due to intense anger and violent thoughts, with "voices" akin to auditory hallucinations.  While the schedule does not mandate that a disability be compensated at the level for which such symptoms appear, it does give a greater indication of an appropriate evaluation, when taking the context of the Veteran's symptomology into account with the actual effects on his social and occupational functioning.  See Mauerhan, 16 Vet. App. at 441-443.  Here, the Veteran's other symptoms (depression, suicidal ideation, anxiety, panic attacks, memory problems, motivation problems, difficulty adapting to stress, and difficulty in establishing and maintaining effective work and social relationships), that would be found within the contextual criteria of lesser evaluations, are shown to have a more severe effect on his social and occupational functioning than contemplated by those evaluations.  As such, the Veteran's overall disability picture more closely reflects that of total occupational and social impairment, as opposed to any lesser evaluation.

The Veteran's impairment continued at this severity throughout the period in question as shown by his continuing decline in his hospitalization, subsequent VA treatment records, and VA examination.  As the Veteran's symptoms during the time period in question prevent him from working, socializing, or even leaving his property, without being a threat to himself or others, the Board finds that an evaluation of total occupational and social is appropriate.  The evidence more nearly approximates a 100 percent rating throughout the course of the appeal for the service-connected generalized anxiety disorder with depressed mood.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased evaluation of 100 percent for service-connected adjustment disorder with depressed mood from August 14, 2013 is granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


